21-03009-hcm Doc#1 Filed 05/03/21 Entered 05/03/21 19:21:25 Main Document Pg 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

  In re                                                 §
                                                        §
  THE GATEWAY VENTURES, LLC,                            §       Case No. 21-30071-hcm
                                                        §       Chapter 11
                 Debtor.                                §

  WESTAR INVESTORS GROUP, LLC,    §
  SUHAIL BAWA, AND SALEEM MAKANI, §
                                  §
       Plaintiffs,                §
                                  §
  v.                              §
                                  §                             Adversary No. __________________
  THE GATEWAY VENTURES, LLC,      §
  PDG PRESTIGE, INC., MICHAEL     §
  DIXSON, SURESH KUMAR,           §
  AND BANKIM BHATT,               §
                                  §
       Defendants.                §


                           BANKIM BHATT’S NOTICE OF REMOVAL

  TO THE HONORABLE H. CHRISTOPHER MOTT, UNITED STATES BANKRUPTCY JUDGE

          COMES NOW Bankim Bhatt and files this his Notice of Removal and would respectfully

  show the Court as follows:

      1. Pursuant to Local Rule 9027(b)(1), this Notice of Removal is being filed with the Clerk of

          the Bankruptcy Court as removal is pursuant to 28 U.S.C. § 1452(a).

      2. This Notice of Removal is timely filed within 90 days from the order for relief issued in

          the main bankruptcy proceeding. R. 9027(a)(2).

      3. This Court has jurisdiction pursuant to 28 U.S.C. § 1334(b), (e)(1) as the state court case

          is arising under title 11 or arising in or related to cases under title 11 and involves claims

          against the property of the Debtor.


                                                    1
21-03009-hcm Doc#1 Filed 05/03/21 Entered 05/03/21 19:21:25 Main Document Pg 2 of 6




     4. The case being removed is styled Westar Investors Group, LLC, Suhail Bawa, and Saleem

        Makani v. The Gateway Ventures, LLC, PDG Prestige, Inc., Michael Dixson, Suresh

        Kumar, and Bankim Bhatt, Case No. 2020DCV0914 pending in the County Court at Law

        No. 6 in El Paso County, Texas (the “state-court action”).

     5. The state-court action arises from events circa 2018-20 in regard to the proposed

        development and sale of certain parcels of commercial real estate in El Paso County Texas

        for use as nationally known hotels (e.g. Marriott Element) to be operated under franchise

        agreements by some of the parties. See copy of Plaintiff’s First Amended Petition in the

        Appendix to this Notice, at Tab 28. (“the Amended Petition”). Plaintiffs Bawa and Makani

        allegedly paid funds to the Debtor and related entities to secure an interest in one of the

        sites, subject to a land sale contract circa December 2018 involving the Debtor, and Westar

        LLC an entity in which Plaintiffs allege they were members. Id. In early April of 2019 the

        land sale contract was amended to include a closing date of July 2, 2019. Id. The Plaintiffs

        allege that Debtor and its related entities “failed to close on the Element Hotel parcel” and

        thereafter a dispute arose among Plaintiffs, Kumar and the Debtor or its related entities

        about the sufficiency of funding received by the Debtor in consideration for the land sale

        agreement. Id. That dispute persisted well into 2020 and on March 10, 2020 Plaintiffs filed

        their Original Petition (see Appendix at Tab 1) in the state-court action. Subsequently, all

        defendants appeared in that action, filing various responsive pleadings.

     6. Plaintiffs (i.e., Westar Investors Group, LLC, Suhail Bawa, and Saleem Makani) in the

        state-court lawsuit have asserted causes of action against Debtor , The Gateway Ventures,

        LLC, for (1) breach of contract, (2) money had and received/unjust enrichment, (3)

        declaratory relief as to the rights and responsibilities of the parties under the contract at



                                                 2
21-03009-hcm Doc#1 Filed 05/03/21 Entered 05/03/21 19:21:25 Main Document Pg 3 of 6




          issue in the state-court lawsuit, and (4) civil conspiracy. Plaintiffs also seek attorney’s

          fees and exemplary damages. See the Amended Petition in the Appendix to this Notice, at

          Tab 28. Those same causes of action are also asserted against two entities related to the

          Debtor, i.e. PDG Prestidge and Michael Dixson. Id.

     7.   In addition to damages for their breach of contract claim against the Debtor, Plaintiffs have

          asserted an alternate claim for “specific performance” requiring Gateway Ventures to close

          on the sale of the Element Hotel Parcel and transfer the property to Plaintiffs. See Id.

     8. Apart from their contract claim against Debtor, Plaintiff’s state-court action also names

          two other individuals, i.e., Suresh Kumar (allegedly a fellow-member of the Westar LLC),

          Dr. Bankim Bhatt. They allege various and different causes of action against Kumar and

          Bhatt, and include both of them in their allegations of civil conspiracy. See Amended

          Petition in the Appendix to this Notice, at Tab 28. The causes of action alleged against

          Kumar and Bhatt, as well as those raised against the entities related to the Debtor, generally

          arise from a common nucleus of operative facts pertaining to the primary disputes between

          Plaintiff and Debtor, which involves property of the estate. Id.

     9. Suresh Kumar has filed a Crossclaim against the Debtor, Gateway Ventures, and its related

          entities PDG Prestige and Michael Dixson and a Counterclaim against Suhail Bawa and

          Saleem Makani.

     10. The Crossclaim alleges cause of action for money had and received/unjust enrichment,

          statutory fraud, breach of fiduciary duty, claims under the Texas Theft Liability Act,

          declaratory relief, and claims for attorney’s fees and exemplary damages against the Debtor

          – Gateway Ventures, PDG Prestige, and Michael Dixson. The amount sought under the




                                                    3
21-03009-hcm Doc#1 Filed 05/03/21 Entered 05/03/21 19:21:25 Main Document Pg 4 of 6




        Crossclaim ($1,087,750.00) is the same amount Suresh Kumar has claimed in his Proof of

        Claim. See Claim No. 2.

     11. The Debtor filed its Notice of Bankruptcy on or around February 2, 2021 which effected a

        stay of the state-court action. The stay occurred after the parties had exchanged some

        written discovery but before any depositions were taken, including the depositions of

        Plaintiffs, all three of which had been previously noticed by Dr. Bhatt’s counsel and that

        the state court judged then ordered to take place.

     12. Bhatt asserts the claims under state court action are core proceedings under 28 U.S.C.

        157(b)(2)(A)(B) and (O) as the action will affect the administration of the estate, involves

        claims filed against the bankruptcy estate and will affect the liquidation of assets or the

        adjustment of the debtor-creditor holder relationship as the claims involve property of the

        estate. Plaintiffs seek to require that the Debtor close on the property at issue in the lawsuit

        and then turn the property over. Additionally, Plaintiffs are claiming over $1,000,000.00

        in damages and the Crossclaim also claims damages in excess of $1,000,000.00 which will

        need to be determined to identify the plausibility of a plan being confirmed and complied

        with. Additionally, Plaintiffs in the state court action filed a Notice of Lis Pendens in the

        Real Property Records of El Paso County, Texas at Document No. 20200074547 asserting

        an interest in the property located at 6767 Gateway Blvd., El Paso, Texas, which is property

        of the estate. The claims against the real estate will affect the administration of the estate

        and must be resolved for a proper administration of the estate.

     13. While the claims against the non-debtor entities would be non-core standing alone, due to

        the intertwining of the facts and the claims being centered around the same nucleus of facts,

        the Court should adjudicate all the claims together as core proceedings in addition to the



                                                   4
21-03009-hcm Doc#1 Filed 05/03/21 Entered 05/03/21 19:21:25 Main Document Pg 5 of 6




        judicial efficiency that would be effected. At least one court within the Fifth Circuit has

        found state law claims to be core where they are “inextricably intertwined with the

        bankruptcy proceeding.” Regal Row Fina, Inc. v. Washington Mutual Bank, 2004 WL

        2826817, at *7, 2004 U.S. Dist. LEXIS 26704, at *25 (N.D.Tex. Dec. 9, 2004).

     14. To the extent the Court finds that the proceedings are non-core, the Court has jurisdiction

        under 28 U.S.C. 157(c)(1).

     15. Bankim Bhatt as the party seeking removal of the action hereby consents to the entry of

        final orders or judgment by the Bankruptcy Court.

     16. Pursuant to Local Rule 9027(b)(2), a copy of the docket sheet and all pleadings, orders and

        writs is attached hereto.

     17. A Notice of Removal is being filed with El Paso County District Clerk concurrently with

        this Notice of Removal.

     18. A copy of this Notice of Removal is being served on all other parties to the removed cause

        action.




                                                 5
21-03009-hcm Doc#1 Filed 05/03/21 Entered 05/03/21 19:21:25 Main Document Pg 6 of 6




                                                     Respectfully submitted,

                                                     RAY | PENA | McCHRISTIAN,
                                                     P.C.
                                                     5822 Cromo Dr.
                                                     El Paso, Texas 79922
                                                     (817) 832 7200- Phone
                                                     (817) 832-7333- Fax
                                                     jray@raylaw.com
                                                     jlucky@raylaw.com
                                                     alopez@raylaw.com
  May 3, 2021

                                                     /s/ Aldo Lopez
                                                     ALDO R. LOPEZ
                                                     State Bar No. 24060185
                                                     Attorneys for Bankim Bhatt
                                                     JEFF RAY
                                                     State Bar No. 16604400
                                                     JEFFREY THOMAS LUCKY
                                                     State Bar No. 12667350




                                 CERTIFICATE OF SERVICE

          On May 3, 2021, a true and correct copy of the foregoing was served upon all parties
  listed on the Court's ECF Noticing System via the Noticing System:



                                                     /s/ Aldo Lopez
                                                     Aldo R. Lopez




                                                 6
